Citation Nr: 1409356	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-25 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a bilateral eye disorder, to include refractive error.

2. Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD), prior to December 27, 2012.

3. Entitlement to a rating in excess of 50 percent for the service-connected PTSD beginning on December 27, 2012.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to November 1969.  He was awarded the Purple Heart Medal for sustaining combat wounds during his military service.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of September 2008 and October 2009 rating decisions issued by the RO.

The Veteran was scheduled for a hearing at the RO in January 2012.  However, he failed to appear.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In January 2013, the Board issued a decision denying the claims of service connection for a left hand/wrist disorder, for an initial compensable rating for the service-connected erectile dysfunction, and for earlier effective dates for the grants of service connection for right leg shortening and loss of use of a creative organ.  

The Board also remanded the claim for increased initial rating for the service-connected PTSD and the request to reopen the claim for service connection for a bilateral eye disorder.  The case has since returned to the Board for the purpose of appellate disposition.   For the following reasons, the RO is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this appeal, the RO has awarded staged ratings beginning on December 27, 2012 for the service-connected PTSD. However, as higher ratings for this disability are available at each stage noted on the title page, and the Veteran is presumed to seek the maximum available benefit for a disability, claims for higher ratings at each stage remain viable on appeal. Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in various written statements, the Veteran appears to have raised a claim of clear and unmistakable error (CUE) in the March 1970 rating decision denying service connection for defective visual acuity.  The RO has not yet adjudicated the CUE issue.  As such, the issue is not currently before the Board, and it is referred to the RO for appropriate action.  

In addition, to the extent that the Veteran asserts that he should be awarded compensation for PTSD dating back to 2001, the matter of an earlier effective date for the grant of service connection for PTSD was addressed in the October 2009 rating decision, but was not appealed.  

The RO issued a notification letter indicating that it was working on this claim in July 2011, but it has yet to be adjudicated.  As this matter is not currently before the Board on appeal, it is also referred to the RO for appropriate action.

A review of the Veteran's Virtual VA and VMBS electronic claims file reveals additional documents and medical records pertaining to the Veteran's claim for service connection for prostate cancer.   Additional documents associated with this matter have also been associated with the paper claims file following the last adjudication of the matters on appeal.  As these records are not pertinent to the claims herein decided, remand for initial RO consideration of these records is not warranted.  


FINDINGS OF FACT

1. In a March 1970 rating decision, the RO denied the Veteran's claim for defective visual acuity; he was notified of that decision and apprised of his appellate rights, but did not appeal; no evidence or information was received within one year of that decision that pertained to a bilateral eye disability.  

2.  No new evidence has been associated with the claims file since the March 1970 rating decision that, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral eye disorder, to include refractive error.

3.  For the period of the appeal prior to and beginning on December 27, 2012, the service-connected PTSD is shown to have been manifested by nightmares, difficulty sleeping, mild memory impairment, occasional passive suicidal ideation, irritability, anxiety, depression, and social isolation; collectively; more than occupational and social impairment with reduced reliability and productivity is not demonstrated.


CONCLUSIONS OF LAW

1. The evidence received subsequent to the final March 1970 rating decision is not new and material for the purpose of reopening the claim of service connection for a bilateral eye disorder, to include refractive error. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

2. The criteria for the assignment of an initial rating of 50 percent, but no higher for the service-connected PTSD prior to December 27, 2013, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130 including Diagnostic Code 9411 (2013).

3. The criteria for the assignment of a rating in excess of 50 percent for the service-connected PTSD beginning on December 27, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claim for increased initial rating for PTSD, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim on appeal is unnecessary.

As regards the claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) held that the law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In a June 2009, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Pursuant to the Board's January 2013 remand instructions, the Veteran was provided notice in January 2013 regarding what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial, in accordance with Kent.

The claim to reopen was readjudicated in the March 2013 Supplemental Statements of the Case, thus curing any lack of timeliness of the January 2013 notice. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The claim for increased initial rating for PTSD was also readjudicated on the basis of all new evidence, and in particular, the December 2012 VA examination.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. at 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  The Veteran was also provided with various VA examinations to evaluate the severity of the service-connected PTSD.  

As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Board acknowledges that the Veteran was not provided a VA examination to determine the nature and etiology of his claimed bilateral eye disorder. The requirements for providing a VA examination apply to claims to reopen a finally adjudicated claim only if new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.


II.  Claim to Reopen

Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The RO originally denied the Veteran's claim for service connection for a defective visual acuity in a March 1970 rating decision.  The pertinent evidence then of record included the Veteran's service treatment records and a February 1970 VA examination report.

In the March 1970 rating decision, the RO noted that the Veteran's service treatment records documented that he received glasses in 1959 (although this appears to be a typographical error as these records reflect that he received glasses in 1969) due to a refractive error.  The Board observes that the service treatment records reflected that, in May 1969, the Veteran complained of watery eyes and eye pain for the past month, usually in the morning when it was cool outside and the wind was blowing.  His distant vision was 20/20, bilaterally, and his near vision was 25/20, bilaterally.  An examination was negative.  He was prescribed glasses, with tint required for relief of extreme photophobia.  The term "Refr" was circled.  A February 1970 VA examination noted that the eyes were normal.

The RO denied the claim, noting that refractive error was a constitutional or developmental abnormality, and not a disability under the law.

The Veteran was notified of the March 1970 rating decision and of his appellate rights in July 1970, but he did not appeal the denial of this issue.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, the Board notes that the Veteran did not submit any evidence or other information within one year of the issuance of that decision.  38 C.F.R. § 3.156(b).   

Nevertheless, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claim of service connection in December 2008.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  

For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118. 

The evidence associated with the claims file since the March 1970 rating decision includes various private treatment records and VA outpatient treatment reports and additional written statements from the Veteran.

None of the medical record references an eye disorder or vision problem outside of a VA outpatient treatment reports dated in 2009.  In February 2009, the Veteran requested referred to the eye clinic for blurred vision.  In June 2009, it was noted that the Veteran was self-referred for a VA eye consultation.  He complained of very light-sensitive eyes.  He noted that got relief with sunglasses.  Upon further questioning, the Veteran denied having any pain or redness with these episodes.  

Testing for visual acuity at that time revealed 20/25 vision on the right and 20/20 vision on the left, uncorrected.  He did not have a current spectacle prescription.  The pupils were noted to be round and reactive to light, and an external examination was normal, bilaterally.  Extraocular motilities were full and unrestricted, bilaterally.  A visual field by confrontation test was grossly full to counting fingers, bilaterally.  The conjunctiva, cornea, iris, macula, periphery, posterior pole, disc margins and lens were indicated to be normal, bilaterally.  An assessment of subjective complaints of photophobia with unremarkable ocular examination, refractive error, and presbyopia were indicated.  It was noted that bifocal glasses with tint were ordered per the Veteran's request.

In various written statements, the Veteran has resubmitted portions of his service treatment records dated in May 1969. He asserts that his eye condition is clear and diagnosed, as it is stated in the records that he was given glasses.  

Thus, the evidence received since the March 1970 rating decision fails to document the existence of an acquired eye disorder other than congenital or developmental defects.   

The Board notes that congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted. 38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).   

For these congenital or development defects, service connection may be granted, only in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711  (1990). See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  

Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d. "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'." Terry v. Principi, 340 F.3d 1378, 1384   (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)). 

Here, the newly submitted evidence reflects that the Veteran has continued to be diagnosed only with presbyopia/refractive error, without evidence of disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  

The Veteran's complaints of photophobia were noted to be subjective with no objective evidence on examination or indication of underlying acquired eye disease.  

As such, this evidence, when considered by itself or in connection with evidence previously assembled, does not relates to an unestablished fact necessary to substantiate the claim-i.e. a diagnosis of eye disorder other than a congenital or development defect for which superimposed disease or injury has not been shown. 

As for the lay statements provided by the Veteran, he does not indicate that he has been diagnosed with an eye disorder other than the already identified congenital or developmental defect.  As such, these statements alone do not provide a basis to reopen the previously disallowed claim.

Under these circumstances, the Board concludes that the criteria for reopening the claims for a bilateral eye disorder, to include refractive error, are not met, and that the RO's March 1970 denial of the claim for service connection remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


III.  Increased Rating for PTSD

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, as the RO has already assigned staged ratings for the Veteran's PTSD, the Board will consider the propriety of those ratings, as well as whether any further staged rating of the disability is warranted.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


Analysis

Historically, the RO granted service connection for PTSD in a September 2008 rating decision.  An initial 30 percent rating was assigned beginning on March 5, 2008.  The Veteran appealed the assignment of this rating.  

As noted, in March 2013, during the course of the appeal, the RO increased the rating to 50 percent, effective on December 27, 2012 (the date of VA examination reflecting an increase in symptomatology). 

The rating for the service-connected PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to a service-connected PTSD, the medical evidence reflects diagnoses of other psychiatric disorders. Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

The pertinent evidence of record includes an October 2007 VA mental health consultation.  The Veteran endorsed having symptoms of intrusive thoughts and avoidance of thoughts about his experiences in Vietnam.  He denied a sense of foreshortened future.  He reported not feeling as connected with his family and friends and feeling more comfortable being alone.  He endorsed some feelings of emotional numbing.  He also endorsed some arousal symptoms, in that he felt uncomfortable if people got too close to him or behind him.  He avoided social gatherings because he did not like the crowded feeling.  He had some irritability with a short temper and a strong startle reaction to a door slamming.  He sometimes had difficulty sleeping.

With respect to family relationships, the Veteran reported that he was close to his siblings and had regular contact with them.  He was close to his father.  He had worked as a naval base for the past 30 years as a mechanical engineer technician.  He had been married three times.  He reported good relationships with his children.  

On mental status examination, the Veteran presented as casually dressed with logical and goal-directed speech without evidence of thought disorder.  He denied auditory or visual hallucinations.  He reported his mood as "cautious" and presented as guarded.  He stated that he had suicidal ideation in the past but no homicidal ideation.  He was frequently depressed, which the examiner indicated may be related to his bereavement over the death of his daughter as well as his symptoms of PTSD.  Diagnoses of PTSD and bereavement were assigned, as well as a GAF score of 68.  

A January 2008 treatment report reflected that the Veteran related longstanding PTSD symptoms of recurrent nightmares, flashbacks, intrusive thoughts, social withdrawal, depressed mood, generalized anxiety, difficulty concentrating, poor attention span, insomnia, and night sweats.  He indicated that he slept well some nights, but on other occasions, lay awake in bed all night.  His other symptoms included social isolation, avoidance of things remind him of the trauma, relationship problems with family members, memory impairment, emotional numbing, hypervigilance, and exaggerated startle response.  He had no suicidal or homicidal ideations, intents, or plans.

The Veteran endorsed having symptoms of depressive ideation, and noted feeling sad and gloomy most of the day, about half of the time.  He also had a markedly diminished interest or pleasure in past enjoyable activities nearly every day, with occasional insomnia with difficulty remaining asleep, fatigue, and loss of energy.  He had feelings of worthlessness and guilt about life in general.  He also had fleeting thoughts of death or suicide 2 to 3 times per month, but had never planned or acted on his thoughts.  As per self-report, his mood disturbances led to significant impairment in social though not occupational functioning.  

The Veteran denied having psychotic symptoms, panic disorder or panic attacks, or any periodic mood swings.  He denied any past history or current manic symptoms. The examiner noted that the Veteran had a reliable support network and was gainfully employed at a naval shipyard, but had no hobbies or leisure activities that he enjoyed.  He was active in his daily life.

On mental status examination, the Veteran appeared in casual attire and was well-groomed and kempt.  He made good eye contact, and speech was normal rate, very soft in tone, and low in volume.  Thought processes were logical and goal-directed.  Mood was sometimes depressed, while affect was constricted, stable and congruent.  He denied any suicidal or homicidal ideation, and auditory or visual hallucination.  There was no evidence of any false fixed ideation.  There was no evidence of responding to internal stimuli.  There were no features suggestive of psychotic/manic symptoms present.  Insight and judgment were fair and not impaired.  Diagnoses of PTSD and major depressive disorder, as well as a GAF score of 55, was assigned.  

The VA treatment records dated in 2008 reflect hat the Veteran participated in a PTSD education program designed to provide the Veteran with a baseline information regarding PTSD symptoms and coping mechanisms.  These records reflect that the Veteran was appropriate at all times during the sessions and appeared to understand all information provided.  He did not voice suicidal or homicidal ideation during any of the sessions.  

On VA QTC examination in April 2008, the Veteran endorsed symptoms of difficulty falling and staying asleep.  He described his sleep as fitful, restless, and unfreshing.  He tossed, turned, and sweated at night, and thrashed and flailed his arms and legs on several occasions.  He also endorsed nightmares 2 to 3 times per week, with intrusive thoughts several times per week.  He preferred to spend time by himself and seldom ventured out for social reasons.  In additional, he was avoidant about watching information concerning the Iraq War and Vietnam War.  The Veteran also endorsed minor difficulty with concentration and memory function throughout the years. 

The Veteran had been married and divorced 3 times, and reported that he was domestically violent with two of his wives.  He also reported that he was often distant from his children and felt guilty over a daughter who committed suicide in 2001.  He denied a history of public fighting, though he was often irritable, impatient, and angry in public settings.  While he was in public, he was watchful, wary, and suspicious of people around him.  He was hypervigilant on his own property. With respect to work, the Veteran indicated that he had worked for 33 years as a mechanical engineer and technician.  

The Veteran indicated that he had been treated on a weekly basis as part of the VA PTSD program since August 2007.  He also took lorazepam and citalopram.

On mental status examination, the Veteran was polite and cooperative during the interview with good eye contact.  Speech and thought processes were goal-directed.  No psychomotor abnormalities were noted.  He was oriented in all spheres.  Memory function was good for 3 out of 3 objects at 1 and 15 minutes.  No memory deficit could be elicited.  Mood and affected became subdue and sad as he discussed the traumatic events to which he was exposed.  He began to cry when he spoke about the suicide of his daughter.  He was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The examiner determined that abstracting ability, mathematical calculating ability, and insight and judgment were good.  

The examiner determined that the Veteran suffered from PTSD, combat-related, chronic, moderate.  He noted that the Veteran was capable of working on a full-time basis from a mental health point of view, but his prognosis was guarded.  He was also able to attend to all of his chores and daily functions.  A diagnosis of PTSD and GAF score of 55 was assigned.  

The VA mental health treatment records reflect that the Veteran continued to participate in PTSD mental health group counseling and workshops.  He was noted to have appropriate behavior, and was described as alert, oriented, and making progress toward his goals.

On VA QTC examination in February 2011, the Veteran continued to endorse suffering from multiple symptoms of PTSD, including difficulty falling and remaining asleep, avoidance of reminders of the war, significant social isolation, being watchful and wary in public, and exaggerated startle response.  He did not have a routine history of violence, though he was involved in some domestic violence with 2 of his wives.  While he was not violent in public, he was quick to become irritable, anxious and angry.  He also reported difficulty with concentration and task completing.  He received VA treatment but was currently between treatment groups.  He also took citalopram. With respect to work, he continued to works as a mechanical engineer and technician.  He spent his spare time at home watching television.  

On mental status examination, the Veteran was noted to be polite and cooperative with good eye contact.  Speech and thought processes were goal directed.  His behavior was normal, and there were no psychomotor abnormalities observed.  He was oriented in all spheres, and no memory deficit could be detected.  Mood and affect were appropriately sad and anxious as the Veteran described his exposure to multiple traumatic events in Vietnam as well as the death of his daughter in 2001.  He was not acutely suicidal, homicidal, violent, psychotic, manic, hypomanic, obsessive, or compulsive.  Insight and judgment were noted to be good.  

The examiner noted that the Veteran continued to endorse similar symptoms to those he endorsed when he evaluated him in April 2008. He noted that the Veteran indicated that he believed that he should be receiving benefits back to 2001.  He indicated that the Veteran remained capable of working on a full-time basis from a mental health point of view.  Furthermore, he noted that the Veteran was well known at his job, and his coworkers knew to leave him alone in order to perform his work.  He had difficulty establishing and maintaining relationships.  He was quick to become irritable, anxious, sad and angry in public settings.  The examiner noted that the Veteran was capable of performing all activities of daily living and hygiene.  A continued diagnosis of PTSD and a GAF score of 55 was assigned.

The Veteran underwent VA QTC examination again in December 2012.  It was noted that the Veteran met the PTSD diagnostic criteria, in that he experienced recurrent and distressing recollections and dreams of his in-service traumas, intense psychological distress at exposure to internal or external cues that symbolize or resemble and aspect of the traumatic events, efforts to avoid thoughts, activities, or people associated with the trauma, feelings of detachment or estrangement from others, restricted range of affect, irritability or outburst of anger, and difficulty falling or staying asleep.

The examiner indicated that the Veteran experienced symptoms of anxiety, chronic sleep impairment, mild memory loss, and inability to establish and maintain effective relationships.  Obsessional rituals, grossly inappropriate behavior, gross impairment in thought processes, impaired judgment, suicidal ideation, and panic attacks were denied.  

The examiner diagnosed PTSD and assigned a GAF score of 59.  He indicated that the Veteran's PTSD was productive of occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Collectively, the aforementioned medical evidence reflects that, both prior to and since December 27, 2013, the service-connected PTSD had been manifested by nightmares, difficulty sleeping, mild memory problems, irritability, anxiety, some suicidal ideation, depression, isolative behavior and social withdrawal.  

While the Veteran has not demonstrated rated all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology picture-particularly, irritability, depression, anxiety, suicidal ideation, memory problems, and social isolation-suggest occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  

While the VA examinations conducted prior to December 2012 did not appear to reflect as serious of symptomatology as indicated on later examination, the symptomatology discussed in all examinations has been largely the same, and the 2008 and 2011 examiner suggesting that the severity of symptomatology had been the same.

Thus, in reviewing the entire record, the Board finds that the service-connected PTSD was productive of a disability picture that more nearly approximated the criteria for a 50 percent rating, but no higher for the period of the appeal prior to December 27, 2012. 

At no point during the period of the appeal, is the service-connected PTSD shown to have met the criteria for the higher rating of 70 percent.  As noted, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  

Significantly, the medical evidence does not show such symptoms as obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene that would require the assignment of a 70 percent rating.  

The Board acknowledges that the record reflects that the Veteran has expressed experiencing passive suicidal thoughts.  Although the Veteran has reported occasionally feeling suicidal, he has consistently denied suicidal ideation on examination, and when suicidal ideation has been endorsed, it is largely passive without intent or plan.  

Accordingly, the Board finds that occasional passive suicidal thoughts, without more, do not rise to the level contemplated in the next-higher 70 percent rating.

Moreover, to the extent that the Veteran has reported some incidents of domestic violence, the record does not establish that the Veteran suffers from impaired impulse control with periods of violence, and the record does not otherwise reflect a history of violent behavior.  The Veteran denied any public violent behavior.  He was not acutely violent on examination, and had displayed appropriate behavior in treatment records. As such, a 70 percent rating on the basis of impaired impulse control is not warranted.

As discussed, to the extent that the service-connected PTSD is not shown to cause more than moderate impairment in social and occupational functioning, a rating higher than 50 percent is not for application in this case.  While the Veteran reports that he is socially isolated and withdrawn, and he is divorced, he describes good relationships with his siblings and children.  

Thus, on this record, the Veteran is able to maintain some social and family relationships, including attending group therapy/PTSD education sessions.

In addition, the record reflects that the Veteran only recently retired after nearly 35 years of post-service employment, and the examiner's indicated that he was employable from a psychiatric standpoint.  Thus, more than moderate occupational impairment has not been demonstrated.

The VA examiners also determined that the Veteran's psychiatric symptoms were only of moderate severity and that he was able to perform functions with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.   

The Board further notes that the GAF scores assigned since the effective date of the grant of service connection-ranging from 55 to 68-alone do not provide a basis for assigning a rating in excess of 50 percent for the service-connected PTSD.

According to DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In this case, the GAF scores above 60 clearly reflect even less impairment than that contemplated in the current 50 percent rating; hence, these scores provides no basis for a higher, initial rating.  Moreover, the GAF score of 55 appears to suggest a level of impairment consistent with that contemplated in the 50 percent rating.  

Accordingly, the Board finds that, pertinent to the period on appeal, the service-connected PTSD more closely approached the criteria for the 50 percent.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for a 100 percent rating likewise are not met.

As a final point, it is noted that, in analyzing both periods of this claim, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  

The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected PTSD is exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board finds that the rating criteria used to evaluate the service-connected PTSD reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of other veterans who are subject to the schedular rating criteria for the same disabilities.  

The evidence of record certainly shows that the Veteran's disability has impacted his ability to work, though he was able to maintain employment for 35 years before retiring. The level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
While the Board has resolved all reasonable doubt in the Veteran's favor in granting a 50 percent rating for the service-connected PTSD prior to December 27, 2012, the preponderance of the evidence is against assignment of any higher rating for this disability at any point pertinent to the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

As new and material evidence to reopen the claim for service connection for a bilateral eye disorder, to include refractive error, has not been received, the appeal to this extent is denied.

An increased, initial 50 percent rating, but not higher for the service-connected PTSD for the period prior to December 27, 2012, is granted, subject to the legal authority governing the payment of VA compensation.

An increased rating in excess of 50 percent for the service-connected PTSD is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


